ADVISORY ACTION EXPLANATION

Regarding claims 1 and 13, applicant argues that:
“The Examiner appears to assert that the application of the photographing setting information of the  selected candidate image to a live view image in S25 of Yim is allegedly comparable to the claimed “adjusting one or more of the image capture parameters corresponding to the selected preview image.”  However, applying photographing setting information of a selected candidate image (or a “selected preview image,” as claimed) to a live view image is not the same as adjusting the photographing setting information of the selected candidate image (or the “image capture parameters corresponding to the selected preview image,” as claimed). Contrary to the Examiner's assertion, nowhere in Yim is the photography setting information of the selected candidate image disclosed or suggested as being adjusted, whatsoever. Instead, Yim merely discloses that the photography setting information is determined, set, and applied to the live view image so that a capture image based thereon can be created. Accordingly, the method disclosed in Yim fails to achieve the same level of personalization and preference adjustment that the claimed method achieves.”.
The examiner disagrees and points out that as shown in the rejection Yim discloses in par. 68 “any one of the displayed one or more candidate images can be selected, and photographing setting information corresponding to the selected candidate image can be determined” and in par. 69 Yim states “Afterwards, the photographing setting information can be applied to a live view image that is inputted in 

/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697